Title: To George Washington from James Wood, 21 September 1780
From: Wood, James
To: Washington, George


                        
                            Sir
                            Charlottesville 21st September 1780
                        
                        I have the Honor to Inform your Excellency that Our Supplies at this Post have been much better since I last
                            wrote you On that Subject. the Convention Toops have been fully supplied for the last three weeks; that I have hopes from
                            Appearances, there will be no Cause of Complaint in future, and that I shall have it in my Power within a few Days, to
                            begin paying up the arrears due to the Troops; this much I can assure your Excellency that nothing On my part shall be
                            wanting, I have, and shall Continue to Exert my utmost Abilities to Prevent the same Inconveniences for the future. you
                            may be Assured that my Situation was truly Distressing, the Guards, as well as the Troops of Convention, were entirely
                            without meat or Bread for Several Days; in this Situation I was under the Necessity of Permiting a few men from each
                            Regiment to go into the Country to Purchase Provisions, an Indulgence I wou’d not have Granted on any other Occasion; but
                            am happy to inform your Excellency it was not Abused in Any Instance, and that the Troops in this time of Distress bore it
                            with the utmost Patience, and Seemed fully Convinced that it Did not Proceed from Design, but from Causes altogether
                            Accidental.
                        General Hamilton requests the favor of your Excellency to send the Inclosed Letter by the first Flag. I have
                            the Honor to be Sir Yr Excellency’s Very Obt Servt
                        
                            James Wood
                        
                    